JAMES HUNTER, III, Circuit Judge,
concurring:
I concur in the result reached by the majority’s careful opinion. I write separately because appellants have failed to allege the existence of state action sufficient to establish a federal claim, hence I do not reach the res judicata issue.
It. is axiomatic that to state a cause of action under section 1983 a complaint must allege both that the defendant was deprived of a right secured by the Constitution or laws of the United States and that the deprivation of this right was “under color of any statute, ordinance, regulation, *860custom or usage of any state or territory.” 1 Adickes v. S. H. Kress & Co., 398 U.S. 144, 150, 90 S.Ct. 1598, 1604, 26 L.Ed.2d 142 (1970); Benner v. Oswald, 592 F.2d 174, 178 (3d Cir.), cert. denied, 444 U.S. 832, 100 S.Ct. 62, 62 L.Ed.2d 41 (1979). While the state court’s enforcement of an agreement between two private individuals can, in certain instances, constitute state action, Shelley v. Kraemer, 334 U.S. 1, 68 S.Ct. 836, 92 L.Ed. 1161 (1948); Benner, 592 F.2d at 178, the New Jersey court’s judgment of fraud and commercial interference between two private parties is not an action under color of state law. As the fifth circuit said in Hill v. McCellan, 490 F.2d 859, 860 (5th Cir. 1974) overruled on other grounds, Sparks v. Duval County Ranch Co., 604 F.2d 976 (5th Cir. 1979) (en banc), aff’d sub nom. Dennis v. Sparks, 449 U.S. 24, 101 S.Ct. 183, 66 L.Ed.2d 185 (1980): “There is no cause of action under the Civil Rights Act if a case is private litigation in which the state does no more than furnish the forum and has no interest in the outcome.” Id. Accord, Dahl v. Akin, 630 F.2d 277, 280-81 (5th Cir.), cert. denied, - U.S.--, 101 S.Ct. 1977, 68 L.Ed.2d 296 (1981). Quite simply, there is no state action in this case, hence there is no federal claim that can be subject to the doctrine of res judicata.
By deciding this case on res judicata grounds, the majority places its imprimatur on a theory of state action that in my view represents an unwarranted expansion of Shelley v. Kraemer’s enforcement doctrine. The enforcement of a state court judgment that resolves the contractual claims of two private individuals does not constitute state action for section 1983 purposes. Cf. Dennis v. Sparks, 449 U.S. 28, 101 S.Ct. 183, 186, 66 L.Ed.2d 185 (1980) (“Merely resorting to the courts and being on the winning side of a lawsuit does not make a party a co-conspirator or joint actor with the judge”). As I stated in Parks v. Mr. Ford, 556 F.2d 132, 162 (3d Cir. 1977), such a theory “would, if expanded to its logical conclusion, completely emasculate the concept of state action” because “[ejvery activity permitted under state common law, any activity that has legal consequences, can be transformed into a right enforced by state courts if the parties so chose.” Id.
The federal courts do not sit as an appellate review for all state court adjudications of constitutional rights. Atlantic Coast Railroad Co. v. Brotherhood of Locomotive Engn’rs, 398 U.S. 281, 296, 90 S.Ct. 1739, 1748, 26 L.Ed.2d 234 (1970); Lampkin-Asam v. Supreme Court of Florida, 601 F.2d 760 (5th Cir.), cert. denied, 444 U.S. 1013, 100 S.Ct. 662, 62 L.Ed.2d 642, rehearing denied, 444 U.S. 1103, 100 S.Ct. 1071, 62 L.Ed.2d 790 (1979). Indeed as the Supreme Court reasoned in Stone v. Powell, 428 U.S. 465, 493-94 n.35, 96 S.Ct. 3037, 3052 n.35, 49 L.Ed.2d 1067 (1975): “State courts, like federal courts, have a constitutional obligation to safeguard personal liberties and uphold federal law.” In this case the Switliks pursued the full procedural protections of the state court followed by a denial of certiorari by the United States Supreme Court. They should not be allowed to initiate a new attack on an adverse state court ruling by claiming that enforcement of the judgment constitutes state action.

. The presence of state action in a section 1983 claim is also essential to federal jurisdiction. Title 28 U.S.C. § 1343(3) gives federal courts jurisdiction
(3) To redress the deprivation, under color of any State law, statute, ordinance, regulation, custom or usage, of any right, privilege or immunity secured by the Constitution of the United States or by any Act of Congress providing for equal rights of citizens or of all persons within the jurisdiction of the United States.
'State action is likewise essential if the appellants were to proceed under general federal question jurisdiction, 28 U.S.C. § 1331(a) (1976). The under color of state law requirement of section 1983 has consistently been treated as the same thing as the “state action” required under the fourteenth amendment. United States v. Price, 383 U.S. 787, 794 n.7, 86 S.Ct. 1152, 1157 n.7, 16 L.Ed.2d 267 (1965). Cf. Dennis v. Sparks, 449 U.S. 28, 101 S.Ct. 183, 187 n.5, 66 L.Ed.2d 185 (1980) (the state action requirement of 18 U.S.C. § 242 (1976) has been interpreted coextensively with the state action requirement of § 1983). Hence, under either avenue, state action is a necessary element of federal jurisdiction.